UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00116 The Investment Company of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Vincent P. Corti The Investment Company of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Investment Company of America® Investment portfolio September 30, 2012 unaudited Common stocks — 88.26% Shares Value ENERGY — 13.59% Apache Corp. $ Baker Hughes Inc. BP PLC BP PLC (ADR) Canadian Natural Resources, Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Eni SpA EOG Resources, Inc. Halliburton Co. Range Resources Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. TOTAL SA MATERIALS — 3.68% ArcelorMittal Barrick Gold Corp. Dow Chemical Co. International Flavors & Fragrances Inc. POSCO Praxair, Inc. United States Steel Corp. INDUSTRIALS — 9.97% CSX Corp. Danaher Corp. Deere & Co. Emerson Electric Co. European Aeronautic Defence and Space Co. EADS NV General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Masco Corp.1 R.R. Donnelley & Sons Co.1 Republic Services, Inc. Southwest Airlines Co. Union Pacific Corp. United Continental Holdings, Inc.2 United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. CONSUMER DISCRETIONARY — 11.51% Amazon.com, Inc.2 Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Daimler AG DIRECTV2 General Motors Co.2 Harley-Davidson, Inc. Home Depot, Inc. Honda Motor Co., Ltd. Johnson Controls, Inc. Kohl’s Corp. McDonald’s Corp. News Corp., Class A NIKE, Inc., Class B Nordstrom, Inc. Time Warner Cable Inc. Time Warner Inc. CONSUMER STAPLES — 11.29% Altria Group, Inc. Avon Products, Inc. Coca-Cola Co. ConAgra Foods, Inc. CVS/Caremark Corp. General Mills, Inc. Hillshire Brands Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A Lorillard, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. Philip Morris International Inc. Reynolds American Inc. HEALTH CARE — 9.06% Abbott Laboratories Alexion Pharmaceuticals, Inc.2 Amgen Inc. Bayer AG Boston Scientific Corp.2 Gilead Sciences, Inc.2 GlaxoSmithKline PLC Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Novartis AG Novartis AG (ADR) Pfizer Inc St. Jude Medical, Inc. FINANCIALS — 4.98% American Express Co. Aon PLC, Class A Capital One Financial Corp. Citigroup Inc. Credit Suisse Group AG Genworth Financial, Inc., Class A2 HSBC Holdings PLC (ADR) HSBC Holdings PLC (United Kingdom) JPMorgan Chase & Co. Société Générale2 Wells Fargo & Co. INFORMATION TECHNOLOGY — 13.29% Accenture PLC, Class A Adobe Systems Inc.2 Apple Inc. Automatic Data Processing, Inc. Broadcom Corp., Class A Cisco Systems, Inc. Corning Inc. Flextronics International Ltd.2 Google Inc., Class A2 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microsoft Corp. Nokia Corp. Nokia Corp. (ADR) Oracle Corp. Samsung Electronics Co. Ltd. Texas Instruments Inc. Xilinx, Inc. Yahoo! Inc.2 TELECOMMUNICATION SERVICES — 6.05% AT&T Inc. CenturyLink, Inc. Sprint Nextel Corp., Series 12 Verizon Communications Inc. Vodafone Group PLC UTILITIES — 2.83% Dominion Resources, Inc. Exelon Corp. FirstEnergy Corp. GDF SUEZ NextEra Energy, Inc. PG&E Corp. Public Service Enterprise Group Inc. MISCELLANEOUS — 2.01% Other common stocks in initial period of acquisition Total common stocks (cost: $37,371,766,000) Shares or Convertible securities — 0.69% principal amount MATERIALS — 0.08% ArcelorMittal 5.00% convertible debenture 2014 $ CONSUMER DISCRETIONARY — 0.58% General Motors Co., Series B, 4.75% convertible preferred 2013 FINANCIALS — 0.03% Credit Suisse Group AG 4.00% convertible notes 2013 CHF13,569,000 Total convertible securities (cost: $491,702,000) Principal amount Bonds & notes — 1.22% ) ENERGY — 0.01% Chevron Corp. 4.95% 2019 $ MATERIALS — 0.01% Dow Chemical Co. 4.125% 2021 Rio Tinto Finance (USA) Ltd. 9.00% 2019 INDUSTRIALS — 0.06% Burlington Northern Santa Fe LLC 5.75% 2018 CSX Corp. 6.25% 2015 Honeywell International Inc. 5.00% 2019 Norfolk Southern Corp. 5.75% 2018 Raytheon Co. 4.40% 2020 Union Pacific Corp. 6.125% 2020 United Technologies Corp. 3.10% 2022 Waste Management, Inc. 2.60% 2016 CONSUMER DISCRETIONARY — 0.03% Comcast Corp. 6.30% 2017 Kohl’s Corp. 6.25% 2017 News America Inc. 6.90% 2019 CONSUMER STAPLES — 0.03% British American Tobacco International Finance PLC 9.50% 20183 Kraft Foods Inc. 2.625% 2013 PepsiCo, Inc. 2.50% 2016 Tesco PLC 5.50% 20173 HEALTH CARE — 0.03% Boston Scientific Corp. 6.00% 2020 Cardinal Health, Inc. 5.80% 2016 Novartis Securities Investment Ltd. 5.125% 2019 Pfizer Inc 6.20% 2019 Roche Holdings Inc. 6.00% 20193 WellPoint, Inc. 7.00% 2019 FINANCIALS — 0.18% Bank of America Corp. 3.75% 2016 Bank of America Corp., Series L, 3.625% 2016 Boston Properties, Inc. 5.875% 2019 Citigroup Inc. 4.587% 2015 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)4 Northern Trust Corp. 4.625% 2014 Regions Bank, junior subordinated 7.50% 2018 Regions Financial Corp. 7.75% 2014 Simon Property Group, LP 4.20% 2015 INFORMATION TECHNOLOGY — 0.00% Xerox Corp. 2.95% 2017 TELECOMMUNICATION SERVICES — 0.43% Sprint Capital Corp. 6.90% 2019 Sprint Nextel Corp. 11.50% 2021 Sprint Nextel Corp. 8.375% 2017 Sprint Nextel Corp. 9.125% 2017 Vodafone Group PLC 5.625% 2017 MORTGAGE-BACKED OBLIGATIONS5 — 0.09% Fannie Mae 2.50% 2027 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Freddie Mac, Series K020, Class A2, multifamily 2.373% 2040 U.S. TREASURY BONDS & NOTES — 0.23% U.S. TREASURY — 0.21% U.S. Treasury 0.875% 2017 U.S. Treasury 1.00% 2016 U.S. Treasury 1.00% 2017 U.S. Treasury 1.125% 2019 U.S. Treasury 1.25% 2014 U.S. Treasury 1.375% 2012 U.S. Treasury 1.75% 2022 U.S. Treasury 4.00% 2018 U.S. Treasury 4.125% 2015 U.S. Treasury 4.625% 2016 U.S. Treasury 8.00% 2021 U.S. TREASURY INFLATION-PROTECTED SECURITIES6 — 0.02% U.S. Treasury Inflation-Protected Security 0.125% 2016 U.S. Treasury Inflation-Protected Security 0.125% 2017 U.S. Treasury Inflation-Protected Security 0.125% 2022 U.S. Treasury Inflation-Protected Security 0.125% 2022 Total U.S. Treasury bonds & notes FEDERAL AGENCY BONDS & NOTES — 0.12% Federal Home Loan Bank 3.625% 2013 Freddie Mac 1.00% 2017 Freddie Mac 5.00% 2014 Total bonds & notes (cost: $626,027,000) Short-term securities — 9.56% Chevron Corp. 0.11% due 10/18–11/27/20123 Coca-Cola Co. 0.23%–0.25% due 10/15/2012–1/23/20133 E.I. duPont de Nemours and Co. 0.13%–0.15% due 10/15–11/19/20123 Fannie Mae 0.11%–0.18% due 10/16/2012–7/1/2013 Federal Farm Credit Banks 0.10%–0.22% due 10/29/2012–8/29/2013 Federal Home Loan Bank 0.11%–0.22% due 10/11/2012–9/12/2013 Freddie Mac 0.12%–0.22% due 10/25/2012–7/8/2013 General Electric Capital Corp. 0.23% due 12/13/2012 Google Inc. 0.14% due 11/20/20123 John Deere Credit Ltd. 0.13%–0.16% due 10/4–11/5/20123 JPMorgan Chase & Co. 0.28% due 10/31/2012 Jupiter Securitization Co., LLC 0.16%–0.21% due 10/1–10/17/20123 National Rural Utilities Cooperative Finance Corp. 0.13% due 10/10/2012 Paccar Financial Corp. 0.11%–0.12% due 10/3–11/2/2012 Private Export Funding Corp. 0.16%–0.29% due 12/3/2012–3/11/20133 Procter & Gamble Co. 0.13%–0.15% due 10/29–12/10/20123 Regents of the University of California 0.22% due 10/22/2012 Straight-A Funding LLC 0.18% due 10/1–10/25/20123 U.S. Treasury Bill 0.125%–0.193% due 10/11/2012–9/19/2013 Variable Funding Capital Company LLC 0.16% due 10/1–10/26/20123 Wal-Mart Stores, Inc. 0.11%–0.12% due 10/2–10/11/20123 Wells Fargo & Co. 0.15%–0.16% due 11/16–12/7/2012 Total short-term securities (cost: $5,592,051,000) Total investment securities (cost: $44,081,546,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $917,718,000, which represented 1.57% of thenet assets of the fund. 4Coupon rate may change periodically. 5Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 6Index-linked bond whose principal amount moves with a government price index. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the ninemonths ended September 30, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliate at 9/30/2012 ) Masco Corp. — $ $ R.R. Donnelley & Sons — $ $ Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of September 30, 2012 (dollars in thousands): Investment securities Level 1 Level 2 Level 3 Total Assets: Common stocks: Energy $ $
